The facts presented and the questions of law involved herein are identical with the questions of fact and the law involved in the case of G.W. Carter et al. v. R.B. Barry et al., No. 20686, decided by this court on January 19, 1932,154 Okla. 145, 7 P.2d 448, which was a companion case to this case.
For the reasons stated in said companion case, the judgment in this case is accordingly affirmed.
LUSTER, C. J., and RILEY, HEFNER, ANDREWS, and KORNEGAY, JJ., concur, CULLISON, SWINDALL, and McNEILL, JJ., absent.
Note. — See under (1) 9 R. C. L. 942; R. C. L. Perm. Supp. p. 2575.